Citation Nr: 0113704	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for impotence and incontinence, claimed as a 
result of VA medical treatment in November 1994.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October to December 
1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 2001, the veteran testified before the undersigned 
Board member at the Phoenix, Arizona RO.  A copy of the 
hearing transcript has been associated with the claims 
folder. 

In a February 2001 statement to the RO, the veteran's 
representative raised the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
emotional distress as a result of treatment at a VA facility 
in November 1994.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action. 


REMAND

The veteran is seeking entitlement to benefits under the 
provisions of 38 C.F.R. § 1151 for impotence and 
incontinence, which he claims are due to medical VA treatment 
in November 1994.  He also seeks a compensable rating for 
service-connected hemorrhoids.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

For reasons which will be explained below, the Board believes 
that the two issues currently on appeal must be remanded for 
additional development.

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for impotence and incontinence, claimed as a 
result of VA medical treatment in November 1994.

The veteran essentially contends that he acquired impotence 
and incontinence after an inflated catheter was removed from 
his penis at the Phoenix, Arizona VA Medical Center in 
November 1994.    

The veteran testified during his hearing before the 
undersigned Board member that there were outstanding 
treatment records which are relevant to his claim and that 
these should be acquired by the RO prior to final appellate 
review of his 38 U.S.C.A. § 1151 claim.  

Although treatment records from the Phoenix, Arizona VAMC, 
dating from 1994 to 1996, relative to the veteran's 
38 U.S.C.A. § 1151 claim have been associated with the claims 
file, the veteran has argued that the record is incomplete.  
While the veteran failed to respond to an April 1998 letter 
from the RO requesting that he provide more information 
regarding the claimed absent records, he provided specific 
testimony concerning the records during a January 2001 
hearing before the undersigned Board member.  During the 
hearing, the appellant maintained that after the initial 
visit to the emergency room at the VAMC in Phoenix, Arizona 
in November 1994, he returned to the clinic in early December 
1994, complained of painful urination as a result of an 
inflated catheter being withdrawn from his penis one month 
previously and was seen by a physicians assistant who was 
reluctant to treat him.  This treatment report is absent from 
the claims file.  The veteran maintained that he returned to 
the VAMC in early 1995, saw a urologist and was put through a 
series of tests in order to determine if his penis could 
obtain an erection, which it could not.  A copy of the 
urologist's report and subsequent tests are not contained in 
the claims folder.  In addition, he maintains that he 
underwent an initial penile Doppler study in April 1995.  
This is also not of record.  

All VA medical records are deemed to be constructively of 
record in proceedings before the Board.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board believes, in 
light of the VCAA, that another attempt should be made to 
obtain these clinical treatment records.

In addition, the Board believes that the evidence of record 
does not clearly establish whether or not the care provided 
by the VA resulted impotence and incontinence.  
It is the opinion of the Board that the VCAA requires VA to 
obtain a medical nexus opinion under such circumstances.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.

The veteran maintains that his service-connected hemorrhoids 
are more severely disabling than is reflected by the 
currently assigned noncompensable evaluation.  The Board 
observes that the veteran was last examined by VA in February 
1997, over four years ago.  The Board believes that the 
veteran's testimony as to the claimed worsening of his 
service-connected condition necessitates another physical 
examination in order to determine the current severity of the 
hemorrhoids.  


In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims with respect 
to impotence, incontinence and 
hemorrhoids.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously, to specifically include 
clinical records, dated in December 
1994 and early 1995, and an April 
1995 penile Doppler study from the 
VAMC in Phoenix, Arizona.  

2.  If the RO is unsuccessful in 
obtaining any of the medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The appellant should be 
scheduled for a VA examination to 
determine the current extent of any 
currently present hemorrhoids.  The 
claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.  Any appropriate clinical 
testing should be conducted. The 
examiner must report as to the 
severity, nature, and frequency of 
the appellant's hemorrhoidal 
disorder.
 
The same VA physician is also 
requested to render an opinion as to 
whether it is at least as likely as 
not that additional disability 
resulted from VA treatment which was 
rendered in 1994, including, 
specifically, impotence and 
incontinence.  If it is determined 
that additional disability occurred 
as a result of the 1994 VA 
treatment, an opinion should be 
rendered as to whether it is at 
least as likely as not that such 
additional disability (1) was 
causally related to VA medical 
treatment or lack thereof; (2) was 
merely coincidental with the VA 
medical treatment; (3) was the 
continuance or natural progress of 
the disease for which the VA medical 
treatment was authorized; or (4) was 
the certain or near certain result 
of the VA medical treatment.

If the examining physician deems it 
to be necessary appropriate 
diagnostic testing and/or 
consultation with a medical 
specialist should be scheduled.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  Thereafter, the RO should review 
the veteran's claims folder and 
ensure that the above development 
has been completed.  The RO should 
then undertake any other action 
required to comply with the notice 
and duty to assist requirements of 
the VCAA.  The RO should then  
readjudicate the issues on appeal. 
If the benefits sought on appeal are 
not granted, the RO should issue a 
Supplemental Statement of the Case 
to the veteran and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




